MULLARKEY, Justice,
concurring in part and dissenting in part:
Although my analysis is different, I agree with the majority that the Property Tax Administrator (Administrator) could not appeal a decision of the Board of Assessment Appeals (Board) until the right to seek judicial review was statutorily conferred upon her by the enactment of section 39-2-117(6), 16B C.R.S. (1988 Supp.), effective beginning in the 1984 tax year. This new section was part of H.B. 1583 entitled “Concerning Tax Appeals” which added several new statutory sections and amended others in order to permit the Administrator to seek judicial review of decisions by the Board of Assessment Appeals and the Board of Equalization. See Ch. 520, secs. 1-7, 1983 Colo. Sess. Laws 2086-88. My analysis of the standing question is set forth in part I below. In part II, I respectfully dissent from the majority's conclusion that Young Life is entitled to a tax exemption for the 1984 tax year.
I.
A court need not inquire into the issue of an agency’s standing when, as in this case, a statute authorizes an administrative agency to bring an appeal. See 4 K. Davis, Administrative Law Treatise § 24:5 (1983) (once Congress has conferred standing, no need to inquire into constitutional limits on standing); B. Schwartz, Administrative Law, 2d ed. § 8.12 (1984) (despite constitutional implications of standing requirement, legislature can provide for standing where none would otherwise exist); F. Davis, Standing of a Public Official to Challenge Agency Decisions: A Unique Problem of State Administrative Law, 16 Ad. *1337L.Rev. 163, 175 (1964) (“the legislature can either expand or restrict the classes or types of persons with standing to challenge administrative decisions”).
Administrative agencies are creatures of statute and have such powers and duties as the legislature gives them*. See, e.g., B. Schwartz, Administrative Law 10 (1984). The line of Colorado cases cited by the majority which includes Nadeau v. Merit System Council, 36 Colo.App. 362, 545 P.2d 1061 (1975) and Martin v. District Court, 191 Colo. 107, 550 P.2d 864 (1976), is premised on this understanding of the legislature’s ability to define the relationships between subordinate state entities. The legislature can create a hierarchy between agencies and provide that one agency’s decision is final and unappealable by another agency. In the absence of legislation authorizing an agency to appeal, the general rule is that an agency cannot seek judicial review. Annot. 117 A.L.R. 216 (1938); F. Davis, 16 Ad.L.Rev. at 178.
Conversely, the legislature may decide that an agency decision is not final or binding on another agency. It may authorize the litigating agency to appeal the decision of the adjudicating agency by means of a judicial review action. For example, after we held that a county could not seek judicial review of an adverse decision by a state agency, see, e.g., Board of County Commissioners v. State Board of Social Services, 186 Colo. 435, 528 P.2d 244 (1974) (county did not have standing to challenge rule promulgated by state board of social services), the legislature amended the Administrative Procedure Act to allow counties to appeal. See §§ 24-4-102(12) & 24-4-106(4.5), 10A C.R.S. (1988); Ch. 213, secs. 1 & 2, §§ 24-4-102(12) & 24-4-106(4.5), 1979 Colo.Sess.Laws 843.
In my view, then, the sole question which a court needs to ask in determining whether one governmental agency can appeal from the decision of another agency is whether the legislature has authorized the litigating agency to appeal. I would hold that the existence of such a statute is dis-positive.
The majority, however, does not find the existence of statutory authority for the agency to seek judicial review to be disposi-tive. Instead, it applies the standing test of Wimberly v. Ettenberg, 194 Colo. 163, 570 P.2d 535 (1977). I do not find that analysis persuasive and I note that many of the cases discussed by the majority did not involve judicial review actions brought by administrative agencies. For example, Cloverleaf Kennel Club v. Colorado Racing Commission, 620 P.2d 1051 (Colo.1980), concerned the ability of a kennel club and others to challenge the allocation of additional dog racing days to a competing kennel club.
As applied to an administrative agency seeking judicial review, it is difficult to imagine how the Wimberly test of injury in fact to a legally protected interest will be satisfied in the absence of a statute authorizing the agency to seek judicial review. It seems similarly unlikely that the Wim-berly test will not be met if a statute expressly authorizes an agency to bring a judicial review action. Indeed, when the majority applies its standing test to the 1976-1983 property tax years, it concludes quite simply that “the Administrator had no right to seek judicial review of the Board’s decision since such review was not provided for by the APA.” Maj. op. at 1326. Thus, I question whether the test adopted by the majority will cause any different result from the test which I have proposed.
In only one case cited by the majority has this court found that a governmental entity had standing in the absence of a statute authorizing suit. That case was Colorado General Assembly v. Lamm, 700 P.2d 508 (Colo.1985), which is readily distinguishable from the case now before us. The General Assembly case did not involve the ability of an administrative agency to seek judicial review but rather concerned the unprecedented issue of the ability of one of the three coordinate branches of government, the General Assembly, to sue another branch, the executive, in state district court. The Governor argued that the General Assembly could not use a joint resolution to authorize itself to file suit in district court but that it could proceed only *1338by means of a bill which must be submitted to him for his approval prior to enactment. 700 P.2d at 515. This court rejected the Governor’s argument and decided that the legislature had standing to sue the Governor under the Wimberly test because it alleged an injury in fact to a legally protected right. Id. at 516. An administrative agency’s request for judicial review of the decision made by another administrative agency implicates none of the difficult constitutional issues which made it appropriate for this court to apply the Wimberly test of standing in the General Assembly case.
The majority’s analysis necessarily implies that there will be cases in which an administrative agency can bring a judicial review action without any legislative authorization and that there will be other cases in which an agency will be prevented from pursuing judicial review even if it is authorized by statute to seek such review. I do not agree with this approach and I believe that it will lead to unsound results.
In the case now before us, however, I am satisfied that the legislature authorized the Administrator to appeal a decision of the Board as of the 1984 tax year. I find no such authority for the Administrator prior to 1984. Hence, under a different analysis from that undertaken by the majority, I concur in the decision that the Administrator has standing to challenge the Board’s decision to grant Young Life a tax exemption for the 1984 tax year.
II.
I dissent from Part III of the majority opinion in which the majority concludes that Young Life is entitled to a tax exemption for its four parcels of property in Chaffee County under the “religious worship” exemption of section 39-3-101(l)(e), 16B C.R.S. (1982). For the reasons set forth below, I would hold that under the facts of this case, Young Life’s use of the property does not meet the constitutional and statutory standard of being used “solely and exclusively for religious worship.” Colo. Const, art. X, § 5; § 39-3-101(l)(e).
A.
The statute at issue in this case is the “religious worship” provision, § 39-3~101(l)(e), 16B C.R.S. (1982), which provides an exemption from property tax for property “that is owned and used solely for religious worship.”1 The statute defines property which is “used solely and exclusively for religious worship” as limited to a “building or edifice” which is “primarily used for religious worship” and the land, such as a parking lot, which is essential to the functioning of that building. § 39-3-101(l)(e). The statute is narrow and specific in what it covers. It is directed at buildings and the property which is nearby or immediately adjacent to the building. Several specific types of buildings are described as coming within the exemption including “retreat houses” or “houses used primarily for religious reflection.” Id.
The merits of Young Life’s claim to a tax exemption under this statute must be analyzed in light of some basic principles regarding the application of tax exemptions. First, “the firmly established rule is that the presumption is against tax exemption, and the burden is on the one claiming the exemption to establish clearly his right thereto.” United Presbyterian Ass’n v. *1339Board of County Comm’rs, 167 Colo. 485, 496, 448 P.2d 967, 972 (1968).
The second basic principle is that exemptions are to be granted on the basis of the property’s actual use. See, e.g., United Presbyterian Ass’n, 167 Colo, at 493, 448 P.2d at 971 (“use, rather than ownership, is the well-established test of exemption from taxation”); Roberts v. Ravenwood Church of WICCA, 249 Ga. 348, 351, 292 S.E.2d 657, 659 (1982) (“whether property qualifies for a tax exemption as a place of religious worship is determined by looking to the primary use of the property”). In Colorado, all real property is subject to ad valorem taxation except that which is expressly exempted by law on the basis of its usage. See § 39-1-102(16), 16B C.R.S. (1982) (all property is taxable unless expressly exempted); §§ 39-3-101 to 39-3-112 (outlining property uses which qualify for tax exemptions).
In this case, I cannot agree with the majority’s expansive application of the religious worship exemption to cover the entirety of the property included in Young Life’s exemption request, over 1,100 acres. The exempted property includes over 300 acres which apparently are never used by Young Life campers, over 100 acres which are used solely to graze horses and cattle, some 20 acres containing two mining claims, and 42 acres containing a motel which is open to the public. Moreover, evidence in the record indicates that large portions of the subject properties are vacant lands which are not primarily used by Young Life for any purpose.
B.
The majority apparently applies the religious worship exemption in such an imprecise manner because it seeks to avoid “any detailed governmental inquiry into or resultant endorsement of religion that would be prohibited by the establishment clause of the first amendment to the United States Constitution.” Maj. op. at 1333 n. 21. It is true that, in the context of applying the religious worship exemption, the court must tread carefully between the First Amendment’s Establishment Clause and the Free Exercise clause to avoid both excessive government entanglement with religion and inhibition of the free exercise of religion. Yet this potential for implicating First Amendment concerns does not relieve the court of its responsibility to examine carefully the actual use of the property to determine if that use constitutes religious worship. See Tilton v. Richardson, 403 U.S. 672, 91 S.Ct. 2091, 29 L.Ed.2d 790 (1971) (Supreme Court did not hesitate to inquire into the specifics of activities conducted in church-related schools to determine if such activities constituted religious worship).
The First Amendment presented no bar to this court in Young Life v. Division of Employment & Training, 650 P.2d 515 (Colo.1982), in which we undertook a thorough analysis of the purpose and operation of the Young Life organization to determine if Young Life was a “church” for purposes of the unemployment tax exemption for churches. In that case, we determined that Young Life was not a church within the meaning of the unemployment tax statute, and we emphasized that “[a]ny tax exemption for religious organizations entails an examination of whether a particular group or organization meets the statutory requirement for exemption.” 650 P.2d at 523.
Further, I suggest that the majority’s unwillingness to define the religious worship exemption is more likely to cause first amendment problems than it is to avoid them because there are no standards for administrative enforcement. Colorado statutes and case law have not specifically defined the term, and testimony in this case established that the Administrator has no written guidelines regarding the application of the exemption. Historically, the application of the religious worship exemption by the Board and the Administrator to church-owned camp or resort properties has been widely varying and inconsistent. For example, the record discloses that, under the religious worship provision, the Administrator granted the Beaver Creek Camp Commission’s exemption request for the property which the organization uses *1340“for the purpose of promoting Christian education, recreation, and social welfare of the youth.” However, the Administrator denied an exemption for the property owned by Youth With a Mission, a religious organization which uses the property for a youth and family camp to further its purpose of “promot[ing] the gospel of Jesus Christ throughout the world.” The potential for arbitrary enforcement of the religious worship exemption will go unchecked without guidance from this court.
The majority’s failure to provide a workable definition of religious worship leads to other problems. First, the lack of a definition causes the majority to give undue deference to the Board’s findings. It is true that a reviewing court should give deference to an agency’s expertise and its resolution of factual issues. Board of Assessment Appeals v. Colorado Arlberg Club, 762 P.2d 146 (Colo.1988). However, it is the court’s responsibility to interpret the law. Deference is neither required nor appropriate when an agency has applied the wrong legal standard or when it has applied no discemable legal standard at all.
Second, without a definition of religious worship, the majority unquestioningly accepts Young Life’s contention that all of its activities are religious worship. The majority opinion opens the possibility that any religiously-oriented organization may obtain an exemption for all its properties by merely asserting, as Young Life has done here, that its use of the property is inherently religious and thus constitutes “worship.” See Columbus, Georgia, by Board of Tax Assessors v. Outreach for Christ, Inc., 241 Ga. 2, 4, 243 S.E.2d 42, 45 (1978) (Hall, J., dissenting) (warning that defining “religious worship” too broadly results in a tax exemption for any property upon which “the celebrants conduct roving homage to the deity over the entire tract during some part of the tax year”).
Such concerns point up the need for this court to delineate the proper standard by which a property tax exemption for religious worship is granted. To this end, I offer the following clarification of the meaning and application of the religious worship exemption.
C.
The term “religious worship” is not defined in the Colorado constitution or statutes, and thus the court should construe the term in a manner which gives the words their plain and ordinary meaning. AT & T Communications v. State, 778 P.2d 677, 683 (Colo.1989); People v. District Court, 713 P.2d 918 (Colo.1986). Webster’s defines “religious” as “committed, dedicated, or consecrated to the service of the divine; set apart to religion.” Webster’s Third New International Dictionary 1918 (1986). “Worship” is defined as the “reverence or veneration tendered a divine being or supernatural power; also: an act, process, or instance of expressing such veneration by performing or taking part in religious exercise or ritual.” Id. at 2637. These common definitions of “religious” and “worship” are consistent with the testimony of the former supervisor of the exemptions section for the Administrator who testified that he understood “religious worship” to be “an expression of religious belief in a formalized manner.”
In like manner, other jurisdictions which have defined “worship” in the context of property tax exemption for church-owned property have held that everyday informal activities do not constitute worship. See, e.g., Faith Fellowship Ministries v. Dimbach, 32 Ohio St.3d 432, 513 N.E.2d 1340, 1343 (1987) (worship is “not the everyday activities of an individual which express devotion to his or her God.”); see also Davies v. Meyer, 541 S.W.2d 827 (Texas 1976) (outlining differences between use of property for religious worship and use of property for merely religious purposes); Leggett v. Macon Baptist Ass’n. Inc., 232 Ga. 27, 205 S.E.2d 197 (1974) (same).
Thus, I would hold that the religious worship exemption applies to exempt only that property which is set aside, committed, or consecrated for the performance of religious exercise or ritual, and which is used primarily for that purpose. Equipped with *1341this definition, I next apply it to the facts presented by this case.
D.
The evidence in this case must be examined to determine whether the actual use of the property in tax year 1984 entitles property owner Young Life to the “religious worship” tax exemption. Because the Property Tax Administrator did not have standing to appeal before 1984, the only relevant evidence in this case pertains to the use of the property in 1984. The property at issue includes four named parcels: Trail West resort, Rancho Caballo horse ranch, Frontier Ranch camp, and Silver Cliff camp. The Board found that the Trail West resort and the Frontier Ranch and Silver Cliff camps were “retreat houses.” Its basis for exempting the Rancho Caballo property is unclear but apparently the Board concluded that it was exempt because Young Life operated the properties as “a unit.” I will examine each property in turn.
1.
Young Life’s request to exempt the property known as Trail West includes 42 acres surrounding the Trail West resort cabins and 20 acres of two mineral claims. The Trail West resort is used by various religious groups including Young Life, but it is also open to the public in general as a motel. Since 1979, groups which have utilized the facilities at Trail West include such non-religious groups as the Republican Women’s group, Garden Club of Buena Vista, State Reformatory Staff, Buena Vista Peace Officers, Chamber of Commerce, Gateway Girls Soccer, Petro Lewis, and the Colorado State Forest Service. Individual members of the public, not affiliated with a group, also stay at the resort as paying customers. Although there are no statistics in the record regarding the actual use of the Trail West resort in 1984, we know from the record that in 1983 less than 30% of the use of Trail West resort was made by Young Life groups, and that from 1977 to 1983, the predominant users of the resort were not affiliated with Young Life.
The promotional brochure on Trail West in the record describes Trail West as a mountain resort for a “leisurely vacation,” featuring horseback riding, archery, billiards, swimming, and jeep rides, with no mention in the brochure of any religious activities. The 1984 brochure promoted “Sun and Fun” family vacations at Trail West and solicited reservations for various periods during June through August 1984. When the field examiner for the Property Tax Administrator’s office viewed the site in August, 1984, she observed guests engaged in ordinary recreational activities. She was unable to locate any building or area which was designated as a chapel, and found no religious symbols or articles anywhere on the property.
Young Life included the Mercury # 1 and #2 mining claims in its request for exempting the Trail West property. The twenty acres comprising the two mining claims are situated on a steep slope over a mile from the Trail West lodge, and are accessible by a very steep, rugged, narrow trail. When the field examiner viewed the area around the mining claims, she found little or no evidence of use of that area by anyone. No evidence in the record indicates that the mining claims or any particular area on the Trail West property were set aside for the performance of religious exercise or ritual or used for religious reflection so as to qualify the property for a tax exemption under section 39-3-101(l)(e).
2.
Young Life’s request for an exemption for the Rancho Caballo property consists of a 355 acre tract which is not contiguous with the other properties owned by Young Life. Part of the property essentially is used for a ranching operation for the raising, buying and selling, and grazing of horses. A large portion of the property is not used for horseback riding or for grazing, but is simply unimproved mountainous land. While inspecting the property in August 1984, the field examiner for the Administrator observed five or six cattle and several horses grazing on the property but found no evidence that the property was *1342used by Young Life or anyone for religious purposes. There is no evidence in the record to support Young Life’s claim that in 1984 the Rancho Caballo horse ranch was used in any way for religious worship.
3.
Young Life’s request for exemption for Frontier Ranch camp includes a large tract of land covering 696 acres. Eighty acres of this amount is not adjacent to the remainder of the property but is situated one mile east of the other parcel. In its request to exempt the property, Young Life excluded four mineral claims on the property as well as the property of the residence of the Frontier Ranch manager. Young Life also requested an exemption for the 96.7 acres which comprise its Silver Cliff camp, excluding the land surrounding the manager’s residence and the apartment of the superintendent. In May of 1984, Young Life sold a large portion of the Silver Cliff property and consolidated the remainder of Silver Cliff with Frontier Ranch camp. Because of the similarity of Young Life’s use of these properties as youth camps, they will be discussed together.
When the Board of Assessment Appeals granted Young Life’s request to exempt the Silver Cliff and Frontier Ranch camps, it relied heavily on Bishop Frey’s testimony regarding Young Life’s philosophy that religious worship includes all the activities which occur during Young Life’s camp sessions. Bishop Frey testified that the camp activities were undertaken in the context of Christian ministries and thus constituted the “totality of worship in the best sense of the word.” Bishop Frey, of course, was not presented as a legal expert and did not relate his concept of worship to the constitutional and statutory provisions. Notwithstanding Bishop Frey’s evident sincerity and his expertise on the theological orientations and the evangelistic techniques of Young Life, he provided no relevant evidence on the actual use of the properties in 1984. Bishop Frey’s experience with the properties was based on a week-long stay at the Trail West lodge three years earlier in 1981. There was no testimony to suggest that the use of the camp properties was the same in 1984 as it was in 1981. On the contrary, the statistical evidence presented regarding the camps’ usage from 1976 to 1983 indicates that the usage varied widely from season to season and from year to year. Young Life’s use of the camps generally has been concentrated in the three summer months while other groups have tended to use the camps in the remaining nine months. For example, at Frontier Ranch camp in 1976, less than 6% of the “camper days”2 during the fall, winter, and spring were used by Young Life. The comparable figure for Young Life’s use of the camp during the non-summer months of 1983 was 54% of the “camper days.” At Silver Cliff camp, 83% of the total annual “camper days” were attributed to Young Life campers in 1976, while in 1983, the percentage of Young Life campers had dropped to 56%.
However, even if Young Life had presented relevant evidence regarding its use of the properties in 1984, and even if Young Life was the primary user of the property (both propositions which are not conclusively shown in the record), I do not believe that the everyday recreational activities conducted at the camps meet the statutory standard of being primarily used for religious worship.
No Colorado case has held that a religious organization’s recreational camp activities, such as the horseback riding, swimming, and billiards playing which occur on Young Life’s properties, qualify the land as tax exempt on the basis of the religious worship exemption. In West Brandt Foundation, Inc. v. Carper, 652 P.2d 564 (Colo.1982), this court refused to grant a property tax exemption under the religious worship provision to the Singin’ River Ranch, property which was owned and used by a religious organization very similar to Young Life. In West Brandt, the *1343president of the West Brandt Foundation testified that the organization’s use of the camp was to further its overall objective of “get[ting] more people to live the Christian life.” 652 P.2d at 566. In a manner similar to Young Life camps, the property in West Brandt was used for a summer camp known as Christian Life Adventure Camp, a program with the primary focus on promoting Christianity among young people. Noting that the camp was also open to use by groups without a particular religious program, this court held that the Singin’ River Ranch was “clearly not a place of religious worship,” and summarily dismissed the claim for a religious worship tax exemption. 652 P.2d at 569.
Other jurisdictions which have considered tax exemptions for church camps have reached a result similar to that in West Brandt. The Supreme Court of Texas in Davies v. Meyer, 541 S.W.2d 827 (Texas 1976), denied a tax exemption to a 155-acre church camp whose activities included “wholesome church camp programs” essentially identical to the activities at issue in this case. The court noted that some of the property was used for church services as well as educational and recreational activities, but that the majority of the acreage was “natural vacant land.” 541 S.W.2d at 829. After considering the actual use of the property together with the religious organization’s evangelistic purpose in using the camp the court concluded:
Certainly inspiration and a spirit [of] renewal may be captured by experiences with nature and the wilderness, but those experiences can also qualify as wholesome recreation which falls short of religious worship.
Davies v. Meyer, 541 S.W.2d 827 (Tex.1976) (emphasis added).
In like manner, the Supreme Court of Ohio, in Moraine Heights Baptist Church v. Kinney, 12 Ohio St.3d 134, 465 N.E.2d 1281 (1984), denied a tax exemption for all but a limited area of a 49-acre church camp. The court explained,
the record fully supports the [Board of Tax Appeal’s] denial of an exemption for appellant’s outdoor facilities, including the swimming pool, basketball and shuffleboard courts, as well as the remaining unimproved areas of the church camp. Although appellant contends those areas are vital to the camp for the purpose of entertaining youth in an atmosphere in which worship is the primary goal, nevertheless, this portion of the church camp does not qualify for an exemption.
Id. 465 N.E.2d at 1283. See also Christian Camps & Conferences, Inc. v. Town of Alton, 118 N.H. 351, 354, 388 A.2d 187, 189 (1978) (camp properties which were used for programs emphasizing evangelism and Christian education not entitled to religious exemption because main activity on property was summer camp, with religious activity subordinate to camping activity).
The majority cites only one case as upholding a property tax exemption for a church camp. Kerrville Ind. School Dist. v. Southwest Texas, 673 S.W.2d 256 (Tex. App. 4 Dist.1984). Unlike the present case, the land found to be exempt included a chapel, an outdoor chapel and crosses. Even that case, however, refused to exempt unimproved lots located across a public road from the main camp because it contained no actual places of worship:
In this case, we find no probative evidence that the lots were used in any capacity other than to further the atmosphere of the rustic hill country. This does not, standing alone, rise to an actual place of worship.
Id. at 261.
The majority upholds Young Life’s tax exemption by embracing the Board’s conclusion that any nonreligious aspects of Young Life’s activities were incidental to religious worship, relying principally on General Conference v. Carper, 192 Colo. 178, 557 P.2d 832 (Colo.1976). Maj. op. at 1331-32. As the facts of that case indicate, however, “incidental” for these purposes does not mean tangential or indirect. In General Conference, the issue concerned a property tax exemption for a printing plant used to publish religious tracts. This court noted the “intimate and historic” relationship between religious literature and religious worship and found a direct connec*1344tion between the printing activities and the religious worship exemption. Id. at 182, 557 P.2d at 834-35. Earlier cases similarly-limited the “incidental” concept to property uses which are “indispensable” to the exempt purpose or “reasonably necessary” and “used solely for that purpose.” Kemp v. Pillar of Fire, 94 Colo. 41, 49, 27 P.2d 1036, 1037 (1933) (quoting in part, Bishop v. Treasurer of Arapahoe County, 29 Colo. 143, 68 P. 272 (1901)).
The majority cuts the “incidental” use loose from its moorings. I cannot accept, for example, that Rancho Caballo is tax exempt as incidental to religious worship because Young Life wants to raise its own horses in order to ensure that its campers will have safe, gentle rides. Maj. op. at 1329. The religious worship exemption loses all meaning if this approach is correct.
E.
In addition to holding that the Young Life properties are not eligible for the religious worship tax exemption, I would also find that the properties do not qualify for an exemption under the “strictly charitable purposes” provision of section 39-3-101(l)(g), 16B C.R.S. (1982 & 1988 Supp.). Evidence in the record shows that less than 5% of the campers at Young Life received scholarships, and that from 1976-1983 the large majority of people using the properties were non-Colorado residents. See West Brandt Foundation, Inc. v. Carper, 652 P.2d 564 (Colo.1982) (religious organization’s request for tax exemption under “charitable purposes” provision denied); United Presbyterian Ass’n v. Board of County Comm’rs, 167 Colo. 485, 448 P.2d 967 (1968) (same); Young Life Campaign v. Board of County Comm’rs, 134 Colo. 15, 300 P.2d 535 (1956) (same).
F.
In conclusion, I would hold that Young Life's primary uses of its properties fail to qualify the properties for a tax exemption under the religious worship provision. Trail West lodge operates essentially as a motel which is open to the public and not primarily used by Young Life. It is used as an ordinary resort and does not qualify under the statute as property which has been set aside to be used primarily by Young Life for religious exercise or ritual. As such it should not be exempt from taxation under the religious worship provision. As for the Rancho Caballo ranch property, much of it is used to graze horses, while a large part of the property does not appear to be used by Young Life at all. Clearly, using the land to graze horses does not comply with the statutory standard of being used “solely and exclusively for religious worship.” The Frontier West and Silver Cliff camp properties are used primarily for recreational camping activities. Even though some of these activities may occur in the context of religious evangelizing, they do not meet the statutory standard.
In my view, Young Life has not presented adequate evidence to meet its burden of proof to establish that it is entitled to a tax exemption on the basis of the religious worship provision for the 1,100 acres which it owns in Chaffee County. I would agree with the decision reached by the Administrator who, after an in-depth review of the evidence in this case on two separate occasions, concluded, “the evidence clearly reveals that the described property is not owned and used solely and exclusively for religious worship or for strictly charitable purposes within the context of the constitution and statutes.” I would deny in its entirety Young Life’s request for an exemption for its properties for 1984.
I am authorized to say that JUSTICE ROVIRA and VOLLACK, J., join in this concurrence and dissent.

. The full text of the religious worship provision is as follows:
The following shall be exempt from general taxation under the provisions of articles 1 to 13 of this title:
[[Image here]]
(e) Property, real and personal, that is owned and used solely and exclusively for religious worship and not for private or corporate profit. The exemption contemplated in this paragraph (e) shall be limited to any building or edifice and the personal property located therein which is primarily used for religious worship, and any land which is essential to the functioning of said edifices, or to meet zoning standards and building requirements, or provide parking for such building or edifice, together with convents for religious women of all denominations, monasteries for religious men of all denominations, houses used solely for ecclesiastical administration, and houses used primarily for religious reflection by lay men and women of all denominations, commonly known as retreat houses.
§ 39-3-101(l)(e) (emphasis added).


. "Camper days” is a statistical measure of the usage of the camp which is equal to the number of campers who used the camp multiplied by the number of days each camper spent at the camp.